UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6530


ALAN WADE JOHNSON,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:18-ct-03114-D)


Submitted: September 24, 2019                               Decided: September 27, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Alan Wade Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Alan Wade Johnson, a federal prisoner, appeals the district court’s order accepting

the recommendation of the magistrate judge and dismissing his complaint against prison

officials under the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671-80 (2012). We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Johnson v. United States, No. 5:18-ct-03114-D

(E.D.N.C. Apr. 9, 2019). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2